FILED
                           NOT FOR PUBLICATION
                                                                            AUG 03 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GLORIA A. ROMANI,                                No. 14-35018

              Plaintiff - Appellant,             D.C. No. 3:11-cv-00382-PA

 v.
                                                 MEMORANDUM*
WELLS FARGO BANK, N.A., DBA
Wells Fargo Home Mortgage, Inc.; et al.,

              Defendants - Appellees.


                  Appeal from the United States District Court
                           for the District of Oregon
                 Owen M. Panner, Senior District Judge, Presiding

                     Argued and Submitted November 6, 2015
                                Portland, Oregon

Before: BERZON and WATFORD, Circuit Judges, and SOTO,** District Judge.

      The district court properly entered summary judgment for the defendants

and denied Gloria Romani’s motion for leave to amend her complaint as futile.

Romani argues that the foreclosure sale of her property was invalid because the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable James Alan Soto, United States District Judge for the
U.S. District Court for the District of Arizona, sitting by designation.
                                                                            Page 2 of 2
notice of sale that she received did not identify the proper beneficiary of the trust

deed. However, the Oregon Trust Deed Act forbids post-sale challenges based on

this technical defect in the notice of sale, for the reasons stated in Woods v. U.S.

Bank N.A., __ F.3d __ (9th Cir. 2016). See Or. Rev. Stat. § 86.797(1) (formerly

§ 86.770(1)).

      We need not consider whether Romani’s appeal is also barred by issue

preclusion. For this reason, appellees’ motion for judicial notice is DENIED.

      AFFIRMED.